Case 13-02924-jw        Doc 80     Filed 03/05/20 Entered 03/05/20 21:53:34             Desc Main
                                   Document      Page 1 of 6



                                EXHIBIT D TO SC LBR 9013-4

                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF SOUTH CAROLINA

 IN RE:                                            CASE NO: 13-02924 JW

 Thomas Levi Boyd                                  CHAPTER: 13
 385 Morrisville Road
 Andrews, SC 29510
                                                   NOTICE OF MOTION/APPLICATION
                                                   AND OPPORTUNITY FOR HEARING
                               DEBTOR(S)
 Last four digits of Social-Security or
 Individual Tax-Payer-Identification (ITIN)
 No(s)., (if any): xx 8149



                      NOTICE OF MOTION TO RE-OPEN CHAPTER 13

Thomas Levi Boyd has filed papers with the court for a MOTION TO REOPEN CHAPTER 13
BANKRUPTCY CASE FOR THE SOLE PURPOSE TO FILE AN APPLICATION TO
EMPLOY, MARK BRINGARDNER, AND AMENDED SCHEDULES.

      Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)

       If you do not want the court to grant relief sought in this motion, or you want the court to
consider your views on the motion then within (14) days of service of this notice, you or your
attorney must:

       File with the court a written response, return, or objection at:

           1100 Laurel Street
           Columbia, SC 29201

       Responses, returns, or objections filed by an attorney must be electronically filed in
ecf.scb.uscourts.gov.

       If you mail your response, return, or objection to the court for filing, you must mail it
early enough so the court will receive it on or before the date stated above.

       You must also send a copy to:

       Jason T. Moss, Attorney for Debtor 816 Elmwood Avenue Columbia, SC 29201 and
Case 13-02924-jw        Doc 80    Filed 03/05/20 Entered 03/05/20 21:53:34            Desc Main
                                  Document      Page 2 of 6



       Thomas Levi Boyd 385 Morrisville Road Andrews, SC 29510

Attend the hearing scheduled to be heard on April 2, 2020 at 10:00 a.m. at the United States
Bankruptcy Court, 145 King Street, Room 225 Charleston, SC 29401.

        If you or your attorney do not take these steps, the court may decide that you do not
oppose the relief sought in the motion or objection and may enter an order granting that relief.



 Date: March 5, 2020



                                                      /s/ Jason T. Moss
                                                     Jason T. Moss
                                                     Moss & Associates, Attorneys, P.A.
                                                     Attorney for Movant/Movant
                                                     D.C. ID# 7240
                                                     816 Elmwood Avenue
                                                     Columbia, S.C. 29201
                                                     (803) 933-0202
Case 13-02924-jw           Doc 80   Filed 03/05/20 Entered 03/05/20 21:53:34            Desc Main
                                    Document      Page 3 of 6



                           UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF SOUTH CAROLINA

In Re:                              )
Thomas Levi Boyd                    )                 Case No. 13-02924/ jw
                                    )
                                    )                 Chapter 13
                  Debtor(s).        )
____________________________________)

   MOTION TO REOPEN CHAPTER 13 BANKRUPTCY CASE FOR THE SOLE
PURPOSE TO FILE AN APPLICATION TO EMPLOY AND AMENDED SCHEDULES

       The Debtor, by and through his undersigned counsel, hereby moves before this Court to

reopen the Chapter 13 bankruptcy case. In support of this Motion, the Debtor would show unto

the court the following:

       1.      Debtor filed a Petition for Relief under Chapter 13 of the Bankruptcy Code on or

               about May 16, 2013.

       2.      Pamela Simmons-Beasley was appointed Chapter 13 Trustee.

       3.      Mr. Boyd was involved in a car accident post-petition, June 23, 2017. Debtor

               retained a personal injury attorney in June, 27, 2017.

       4.      The personal injury case has not been settled. This case is still in the process of

               trial. However, Debtor moves to reopen his case so that he can file an

               Application to Employ, Mark Bringardner, and Amended Schedules in good faith.

       5.      Mr. Boyd received a successful discharge on September 6, 2018.

       6.      The Debtor respectfully requests to have his Chapter 13 Bankruptcy case

               reopened in order to proceed with filing an Application to Employ, Mark

               Bringardner, and Amended Schedules.

       7.      Based on the foregoing, the Debtor respectfully requests that the Chapter 13

               Bankruptcy case be reopened.
Case 13-02924-jw       Doc 80     Filed 03/05/20 Entered 03/05/20 21:53:34         Desc Main
                                  Document      Page 4 of 6




WHEREFORE, the Debtor moves before this Court to Reopen the Chapter 13 and for such other

and further relief as this Court may deem just and proper.



                                                     Respectfully submitted.

                                                     Moss & Associates, Attorneys, P.A.

                                                     By: /s/ Jason T. Moss
                                                         Jason T. Moss, Esq.
                                                         Federal I.D. No. 7240
                                                         816 Elmwood Avenue
                                                         Columbia, SC 29201
                                                         Attorney for the Debtor

Columbia, South Carolina
March 5, 2020
Case 13-02924-jw       Doc 80     Filed 03/05/20 Entered 03/05/20 21:53:34            Desc Main
                                  Document      Page 5 of 6



                        UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF SOUTH CAROLINA

In Re:                              )
Thomas Levi Boyd                    )   Case No. 13-02924/ jw
                                    )
                                    )   Chapter 13
                  Debtor(s).        )
____________________________________)
                           CERTIFICATE OF SERVICE

       I, the undersigned, do hereby certify that on today’s date, I served, on the persons and

addresses below, First Class U.S. Mail and served the Trustee by CM/ECF, the Debtors Motion to

Reopen.


Pamela Simmons-Beasley ECF
Chapter 13 Trustee

See Attached List

Heather S Bailey
Bailey Law Offices, LLC
PO Box 60821
North Charleston, SC 29419
Email: Heather@bankruptcybailey.com

JOYE LAW FIRM
Mark Bringardner | Attorney
5861 Rivers Avenue
North Charleston, SC 29406

PIERCE SLOAN WILSON
KENNEDY & EARLY, LLC
321 East Bay Street
Post Office Box 22437
Charleston, SC 29401
Carl E. Pierce, II (7946)
Carson R. Parker (103322)
Attorneys for Defendant Roy Laverne Bolyn
Case 13-02924-jw     Doc 80    Filed 03/05/20 Entered 03/05/20 21:53:34        Desc Main
                               Document      Page 6 of 6



GALLIVAN, WHITE & BOYD, P.A.
John A. “Jay” Jones, SC Bar# 73091
Paige C. Ornduff, SC Bar # 102338
PO Box 22768
Charleston, SC 29413
Attorneys for Thompson Construction Group, Inc.

SMITH ROBINSON HOLLER
DUBOSE & MORGAN, LLC
G. Murrell Smith, Jr. (66263)
126 N. Main St.
Sumter, SC 29151
Attorney for Thompson Construction Group, Inc.




                                                  Moss & Associates, Attorneys PA
                                                  By: /s/ Chi Anne S. Walling
                                                         Chi Anne S. Walling
                                                         Bankruptcy Paralegal
                                                         816 Elmwood Avenue
                                                         Columbia, SC 29201
                                                         (803) 933-0202
Columbia, South Carolina
March 6, 2020
